NOT FOR PUBLICATION                         FILED
                          UNITED STATES COURT OF APPEALS                     JUN 21 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT


 BHUPENDRA KESHAVLAL AMIN,                            No.     14-71003
 AKA Amin Bhupendra Keshavlal, AKA
 Amin Bobender Keshavlal,                             Agency No. A070-935-011

                  Petitioner,
                                                      MEMORANDUM*
    v.

 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                           On Petition for Review of an Order of the
                               Board of Immigration Appeals

                                  Submitted June 14, 2016**

Before:           BEA, WATFORD, and FRIEDLAND, Circuit Judges.

              Bhupendra Keshavlal Amin, a native and citizen of India, seeks review of

the Board of Immigration Appeals’ (“BIA”) decision denying his untimely second

motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the BIA’s denial of a motion to reopen, and review de novo

claims of due process violations in removal proceedings, including claims of

ineffective assistance of counsel. Mohammed v. Gonzales, 400 F.3d 785, 791-92

(9th Cir. 2005). We review for substantial evidence findings of fact regarding

counsel’s performance. Lin v. Ashcroft, 377 F.3d 1014, 1024 (9th Cir. 2004).

We deny the petition for review.

         The BIA did not abuse its discretion in denying Amin’s second motion to

reopen as untimely because the motion was filed more than ninety days after the

final order of removal, see 8 C.F.R. § 1003.2(c)(2), and the BIA reasonably

determined that he failed to establish changed circumstances in India to qualify for

an exception to the time limitations for a motion to reopen, see 8 C.F.R. §

1003.2(c)(3)(ii); see also Najmabadi v. Holder, 597 F.3d 983, 989-90 (9th Cir.

2010).

         The BIA also did not abuse its discretion in denying Amin’s motion to

reopen because he failed to demonstrate ineffective assistance of counsel so as to

warrant equitable tolling of the time and numerical limitations on his motion to

reopen. See Singh v. Gonzales, 491 F.3d 1090, 1095-96 (9th Cir. 2007). We

reject Amin’s contention that the BIA violated his due process rights. See Lata v.

                                         2                                    14-71003
INA, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail on a due

process claim).

        We decline Amin’s request to remand to the BIA for administrative closure

in light of Matter of Avetisyan, 25 I. & N. Dec. 688 (BIA 2012), or for

prosecutorial discretion, because he did not request these before the agency. We

deny as moot Amin’s request for voluntary departure.

        PETITION FOR REVIEW DENIED.




                                         3                                  14-71003